         Case 5:20-cv-00538-ESC Document 18 Filed 03/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LUIS EDGARDO MARTINEZ-NIEVES,                  §
                                               §
                  Plaintiff,                   §                SA-20-CV-00538-ESC
                                               §
vs.                                            §
                                               §
ANDREW SAUL, SOCIAL SECURITY                   §
COMMISSIONER,                                  §
                                               §
                  Defendant.                   §

                                     FINAL JUDGMENT

       On this day, the Court granted the Commissioner’s unopposed motion to reverse and

remand this action under sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the final

decision of the Commissioner denying Plaintiff’s application for benefits under Title II of the

Social Security Act is reversed and this case is remanded under sentence four of 42 U.S.C. §

405(g) for further administrative proceedings. Upon remand, the Appeals Council is to direct the

administrative law judge to take any steps necessary to develop the administrative record,

provide the claimant an opportunity for a new hearing, and issue a new decision.

       SIGNED this 5th day of March, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
